[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S OBJECTION TOACCEPTANCE OF FILING OF FACTS
It is clear that this dispute between the parties turns on the determination of the status of defendant's real estate agents — were they employees or independent contractors?
The finding of fact must be read together with the Memorandum of Decision. Doing so the court believes that the second page of the Memorandum of Decision gives sufficient reasons and references to the evidence to support the fact finder's conclusion. This would also support his rejection of the Fourth Special Defense.
However in rejecting the First, Second and Third Special Defenses the finding is merely that they are not "substantiated by credible evidence." This to me doesn't comport with the implicit requirements of PB § 546H. How can a losing party frame an appropriate objection to the "subordinate facts found" unless the fact finder refers to those facts in his decision or finding of facts?
Therefore the court does not accept the finding of facts and remands the case to the fact finder for the purpose of further articulation of the subordinate facts on the basis of which he CT Page 9934 rejected the above mentioned special defenses.
Corradino, J.